Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered. By way of this submission, Applicant has amended claims 1, 2 and 6 and introduced new claim 41.
Claims 1-4, 6, 8, 10-22 and 41 are pending in the application. Claims 11, 18, and 21-22 remain withdrawn from consideration.
Claims 1-4, 6, 8, 10, 12-17, 19-20 and 41 are under examination before the Office.
The rejections of record can be found in the previous Office action, dated December 13, 2021.

Claim Rejections - 35 USC § 101
Claims 1-4, 6, 8, 10, 12-17, 19-20 were previously rejected under 35 U.S.C. 101 as directed to a judicial exception without significantly more. 
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10, 12-17, 19-20 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
	The claims recite the approximate term “about” to define the amounts of sarcosine present, whether inside the claimed cells or culture medium. Applicant’s specification lacks a definition as to what degree of latitude is permitted when using the term “about”. There is no explanation in the specification, prosecution history, or prior art to provide any indication as to what range of specific activity is covered by the term “about”. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) and MPEP 2173.05(b)(III)(A).
	Without a definition of what is permissible within the claimed range of “at least about 0.3 pg of sarcosine” or “a concentration of about 6mM to about 1 M”, a skilled artisan would not be able to assess whether or not they are infringing the claims. The ambiguity of the boundaries of the ranges creates indefiniteness. 
	Applicant is invited to amend the claims to remove the term “about” in order to obviate this rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10, 12-17, and 19-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (Nature. 2015 Mar 19;519(7543):366-9, cited in IDS) in view of Heger (Prostate. 2016 May;76(7):679-90, cited in IDS) and Reap (J Lab Clin Med. 1990 Apr;115(4):481-6).
Applicant argues that the teachings of Heger cannot be used to extrapolate the effects of sarcosine from prostate cells to dendritic cells, especially since Heger does not tech cell migration to the lymph nodes.
Applicant’s arguments are persuasive, and this rejection is hereby withdrawn.

Claims 1-4, 6, 8, 10, 12-17, 19-20 and 41 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (Nature. 2015 Mar 19;519(7543):366-9, cited in IDS) in view of Azari (Neuro Oncol. 2015 Nov; 17(Suppl 5): v135.). This is a new grounds of rejection.
Mitchell teaches the use of dendritic cells which have been pulsed with a tumor antigen for injection back into patients as immunotherapy (page 2, first paragraph). Mitchell further teaches that the dendritic cells may be pulsed with RNA pp65, which is expressed in the majority of patients with glioblastoma (page 2, first paragraph). Mitchell further teaches the use of tetanus toxoid as a recall agent, which enhances the ability of the dendritic cells to migrate to the lymph nodes (figure 2).
Mitchell also teaches that the accumulation of injected dendritic cells in vaccine site-draining lymph nodes correlates with improved patient survival (page 366, right column, first paragraph).
However, Mitchell does not teach culturing the cells with sarcosine.
Azari teaches that incubation of dendritic cells in a culture of 6 and 20 mM sarcosine would lead to a concentration of 2 and 3 pg/cell, respectively (right column, lines 11-13). Azari further teaches that the use of sarcosine is useful to label dendritic cells in culture for the purpose of NMR spectroscopy after dendritic cell migration to lymph nodes (right column, lines 17-18). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Mitchell and Azari to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Mitchell and Azari and concerned with the use of dendritic cells for the purposes of vaccine immunotherapy. As Mitchell teaches, dendritic cells which have been pulsed with a tumor antigen are useful as immunotherapy. Mitchell also teaches that the accumulation of injected dendritic cells in vaccine site-draining lymph nodes correlates with improved patient survival (page 366, right column, first paragraph). The use of sarcosine to label dendritic cells for visualization by NMR spectroscopy after migration to lymph nodes was also known in the art, according to Azari. Such a combination would be useful to assess efficacy of treatment of the therapy described by Mitchell. A person of ordinary skill could combine the antigen-pulsed dendritic cell of Mitchell with the sarcosine cell culture of Azari by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant is invited to file a declaration or affidavit under 37 CRF 1.130(b) in order to assist in obviating this rejection. See MPEP 717.01(b).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644